Name: COMMISSION REGULATION (EC) No 452/95 of 28 February 1995 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  plant product
 Date Published: nan

 1 . 3 . 95 I EN I Official Journal of the European Communities No L 45/61 COMMISSION REGULATION (EC) No 452/95 of 28 February 1995 altering the import levies on products processed from cereals and rice Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (6), as last amended by Regulation (EEC) No 1740/78 f), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EC) No 416/95(0 ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (8), as amended by Regulation (EC) No 438/95 (9), as fixed in the Annex to Regulation (EC) No 416/95 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 1 March 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1995. For the Commission Frsnz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 166, 25. 6 . 1976, p. 1 . I3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . O OJ No L 44, 28 . 2 . 1995, p. 40. {*) UJ No L 168, 25 . 6. 1?74, p. 7 . O OJ No L 202, 26. 7. 1978, p. 8 . (8) OJ No L 155, 26 . 6. 1993, p. 29 . (9) See page 32 of this Official Journal . No L 45/62 PENI 1 . 3 . 95Official Journal of the European Communities ANNEX to the Commission Regulation of 28 February 1995 altering the import levies on products processed from cereals and rice (ECU/ tonne) CN code Import levies Ã ) ACP Third countries (other than ACP) 1102 20 10 203,45 210,75 1102 20 90 115,29 118,94 1102 90 30 209,66 216,96 1102 90 90 116,11 119,75 1103 12 00 209,66 216,96 1103 13 10 203,45 210,75 1103 13 90 115,29 118,94 1103 19 90 116,11 119,75 1103 29 30 209,66 216,96 1103 29 40 203,45 210,75 1103 29 90 116,11 119,75 1104 12 10 118,81 122,46 1104 1290 232,96 240,25 1104 19 50 203,45 210,75 1104 19 99 204,89 212,19 1104 22 10 10 (3) 118,81 122,46 1104 22 10 90 (4) 209,66 213,31 1104 22 30 209,66 213,31 1104 22 50 186,37 190,01 1104 22 90 118,81 122,46 1104 23 10 180,85 184,49 1104 23 30 180,85 184,49 1104 23 90 115,29 118,94 1104 29 19 182,13 185,77 1104 29 39 182,13 185,77 1104 29 99 116,11 119,75 1104 30 90 84,77 92,07 1106 20 90 178,35 0 206,79 1108 12 00 181,98 206,79 1108 13 00 181,98 206,79 1108 14 00 90,98 206,79 . 1108 19 90 90,98 Q 206,79 1702 30 51 237,36 334,08 1702 30 59 181,98 262,27 1702 30 91 237,36 354,15 1702 30 99 181,98 262,27 1702 40 90 181,98 262,27 1702 90 50 181,98 262,27 1702 90 75 248,67 365,46 1702 90 79 172,94 253,22 2106 90 55 181,98 262,27 2303 10 11 226,06 445,03 (2) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African , Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19 ,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 1990. ( ¢') Taric code : clipped oats. (4) Taric code : CN code 1104 22 10 , other than 'clipped oats'. Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African , Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion .